116 Ga. App. 739 (1967)
158 S.E.2d 685
HEAD
v.
AYCOCK et al.
43234.
Court of Appeals of Georgia.
Argued November 7, 1967.
Decided November 20, 1967.
Rehearing Denied November 30, 1967.
*740 Hugh G. Head, Jr., for appellant.
Garland & Garland, Reuben A. Garland, George Mitchell, George G. Finch, G. Seals Aiken, M. L. Kahn, Walter Aycock, for appellees.
HALL, Judge.
The judgment appealed from grew out of a suit for divorce and alimony. The case was transferred to this court by the Supreme Court. The plaintiff wife had employed the appellant to represent her in the suit. Under the terms of the contract she was not personally indebted to her attorney. Five hundred dollars as attorney's fees on account was paid by the defendant husband under an order of the trial judge at the interlocutory hearing. The plaintiff thereupon discharged her attorney and employed another. The discharged attorney made a motion to determine the status of plaintiff's counsel on the ground that he could not be summarily discharged without first being paid a legitimate fee and prayed that the court fix the amount of the fee and specify who should pay it. The trial court entered an order upholding the discharge and reserved until the conclusion of the case the question of whether the defendant husband owes the attorney any additional fee.
"After an attorney at law is employed, not for a contingent fee, but has filed suit for his client, the latter has the right at any time, with or without cause, to discharge the attorney and on motion to have his name as attorney stricken; but the court in which the suit is pending will not ordinarily permit this to be done until the client has paid or secured the court in which the suit is pending will not ordinarily permit this to be done until the client has paid or secured the attorney reasonable fees for the services which have already been performed, or otherwise protects the attorney as to his claim for fees already earned; and will enter an appropriate order, with such end in view, before granting the motion to have the name stricken." White v. Aiken, 197 Ga. 29 (2) (28 SE2d 263).
Since the trial court's order protects the attorney as to any possible claim for additional fees that he may have earned before his discharge, the judgment is affirmed.
Judgment affirmed. Felton, C. J., and Eberhardt, J., concur.